OPINION.
Milliken:
Section 203 of the Revenue Act of 1918, as interpreted by the' respondent in article 1582 of Regulations 45, permits inven*1035tories to be valued at cost, or cost or market, whichever is lower. There can be no dispute that petitioner was entitled to value the items of its inventories at market, if the market was lower than cost. The difficulty arises by reason of the method adopted in order to arrive at market values. Petitioner did not take the items represented in its inventory and value same at cost or market, whichever was lower, but instead made an estimate that its several types of merchandise suffered a decline in value during the year of 25 per cent. The witness introduced by petitioner testified that some classes of merchandise declined in value less than 25 per cent and other items at more than 25 per cent, and that decline in value was widely divergent as to various types of goods on hand. We are unable to determine from the evidence that the inventory at cost, reduced by 25 per cent, which percentage was the estimated average decline in market price as of that time, represents the market price of the stock inventoried.

Judgment will be entered for the Gommissioner.